Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 1 of 15 - Page ID#: 230




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  JOANN CHARLES and                               )
  BILLY CHARLES,                                  )
                                                  )
          Plaintiffs,                             )      Civil Action No. 5: 19-479-DCR
                                                  )
  V.                                              )
                                                  )
  LEE COUNTY, KENTUCKY, et al.,                   )       MEMORANDUM OPINION
                                                  )           AND ORDER
         Defendants.                              )

                                    ***    ***   ***    ***

       This case involves the tragic death of Joshua Charles while being held as a pretrial

detainee at the Three Fork Regional Jail (the “Jail”). Joshua’s parents, Joann and Billy Charles,

allege that Joshua’s death resulted from Jail employees’ failure to provide Joshua with

adequate medical care while he was in the Jail’s custody. This action was filed on December

10, 2019, asserting federal and state law claims against various counties, jail officials, and

employees.    Because the plaintiffs have failed to allege sufficient facts indicating that Joshua

Charles’ death resulted from a Jail custom or policy, their claims against the county defendants

will be dismissed. Additionally, the plaintiffs have failed to allege that Jail officials Pelfrey

and Combs were directly involved in any constitutional violation, so the individual

constitutional claims against them will be dismissed as well. The Court will deny dismissal of

the plaintiffs’ remaining constitutional claims regarding denial of medical care.

                                     I.      Background

       Joshua Charles was booked into the Three Forks Regional Jail on November 9, 2018.

Joshua informed the booking officer, Matt McQuinn, that he took blood pressure medication,
                                              -1-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 2 of 15 - Page ID#: 231




Suboxone, Xanax, and Keppra for seizures. McQuinn documented that Joshua showed visible

signs of withdrawal from Keppra, Suboxone, and Xanax.

       Defendant Julie Adams was employed as a nurse at the Jail. The plaintiffs claim that

neither Adams nor any other medical provider saw Joshua between November 9 and November

20, 2018. During this period, the only medical treatment Joshua received was twice-daily

seizure medication. According to the plaintiffs, no one checked Joshua’s vital signs, gave him

blood pressure medication, or monitored him for symptoms of medication withdrawal.

       At 7:45 a.m. on November 20, 2018, other inmates believed Joshua was having a

seizure and called for Jail staff to assist. However, Defendant Andrea Collins, a Deputy Jailer,

determined that Joshua was not having a seizure at that time. The inmates called for staff again

twenty minutes later because Joshua was in distress. This time, Collins and Defendant Captain

Jeff Ragan attended the scene, but again determined that Joshua was not having a seizure.

       At 10:05 a.m., the inmates made a third call for assistance. Although Collins and Ragan

determined that Joshua was not having a seizure, they moved him to a darkened cell in the

booking area for closer observation. The plaintiffs allege that, at 10:50 a.m., Joshua had

“another documented seizure.” The plaintiffs also contend that Defendant Adams was aware

of Joshua’s seizures but failed to check his vital signs or provide any medical treatment.

       The plaintiffs allege that a number of jail employees failed to adequately monitor

Joshua once he was moved to the cell near the booking area. Specifically, they claim that

Defendants Josh Collins, Cory Dunaway, Heath Gumm, Robert Jackson, Officer Who Made

1025 and 1243 Log Entries, and Officer Who Made 1025, 1042, 1112, and 1137 Log Entries,

did nothing to ascertain Joshua’s physical condition or even determine whether he was alive.

[See Booking Log, Record No. 1-2.]
                                             -2-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 3 of 15 - Page ID#: 232




       At 12:54 p.m., Deputy Jailer Josh Collins opened Joshua’s cell door to tell him to make

a phone call, but Joshua did not respond. Jail staff unsuccessfully attempt CPR after Collins

realized that Joshua was not breathing.

       Joshua’s parents are administrators of his estate. They claim that Jail Administrator

Harvey Pelfrey, Captain Keith Combs, Captain Jeff Ragan, Deputy Josh Collins, Deputy

Andrea Collins, Deputy Cory Dunaway, Deputy Heath Gumm, Deputy Robert Jackson,

Defendant Officer Who Made 1025 and 1243 Log Entries, Defendant Officer Who Made 1025,

1042, 1112, and 1137 Log Entries, Deputy Matt McQuinn, and Nurse Julie Adams are liable

under 42 U.S.C. § 1983, the Fourteenth Amendment to the United States Constitution and

Kentucky state law, for failing to provide Joshua with adequate medical care. They also allege

that the “Training/Supervising Defendants” who they define as Lee County, Wolfe County,

Owsley County, Breathitt County, Harvey Pelfrey, and Keith Combs, are liable under § 1983

and Monell v. Dep’t of Social Servs., 436 U.S. 658, 679 (1978). The defendants argue that the

federal claims should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

                                 II.      Standard of Review

       A motion to dismiss tests the legal sufficiency of a Complaint. Rule 8 sets forth the

general rules of pleading and requires that plaintiffs provide “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a

motion to dismiss, a claim need not contain “detailed factual allegations,” but must contain

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).



                                              -3-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 4 of 15 - Page ID#: 233




       A complaint filled with “naked assertions devoid of further factual enhancement” is

insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

Instead, a complaint must “contain sufficient matter, accepted as true, to state a claim to relief

that is plausible on its face.” Id. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”       Id.   “[L]egal conclusions masquerading as factual

allegations” will not suffice. Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631,

634 (6th Cir. 2007).

       Additionally, any claims that are not recognized as cognizable causes of action under

applicable law do not state a claim upon which relief can be granted and therefore may be

dismissed under Rule 12(b)(6). See, e.g., Judkins v. HSBC Mortg. Servs. Inc., 586 F. App’x

216 (6th Cir. Dec. 5, 2014) (Mem. Op.); Camuel v. Kroger Co., No. 5: 17-cv-495-JMH, 2018

WL 4686420 (E.D. Ky. Sept. 28, 2018).

                  III.    Deliberate Indifference to Serious Medical Need

       The plaintiffs allege that the defendants denied Joshua Charles’ constitutional right to

adequate medical treatment by denying him medical care while he was detained. Title 42 of

the United States Code, section 1983, “provides a remedy for deprivations of rights secured

by the Constitution and laws of the United States. . . .” Lugar v. Edmondson Oil Co., 457 U.S.

922, 924 (1982). To state a claim under § 1983, the plaintiff must allege a violation of a right

secured by the Constitution and that the alleged deprivation was committed by a person acting

under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). The first step is to identify

the specific constitutional right allegedly violated.



                                                -4-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 5 of 15 - Page ID#: 234




       The Constitution guarantees a right to adequate medical treatment for both convicted

prisoners and pretrial detainees. Miller v. Calhoun Cty., 408 F.3d 803, 812 (6th Cir. 2005);

Estelle v. Gamble, 429 U.S. 97, 103 (1976). Prison officials’ deliberate indifference to a

convicted inmate’s serious medical needs violates the Eighth Amendment’s prohibition against

cruel and unusual punishment. While the Eighth Amendment’s protections apply only to post-

conviction inmates, the Due Process Clause of the Fourteenth Amendment extends its

protections to pretrial detainees as well. See Bell v. Wolfish, 441 U.S. 520, 545 (1979).

       Courts have long applied the same standard when evaluating deliberate indifference

claims, regardless of whether the plaintiff was a post-conviction or pretrial detainee:

       There are two parts to the claim, one objective, one subjective. For the objective
       component, the detainee must demonstrate the existence of a sufficiently serious
       medical need. . . . For the subjective component, the detainee must demonstrate
       that the defendant possessed a sufficiently culpable state of mind in denying
       medical care.

Spears v. Ruth, 589 F.3d 249, 254 (6th Cir. 2009) (quoting Estate of Carter v. City of Detroit,

408 F.3d 305, 311 (6th Cir. 2005)); Farmer v. Brennan, 511 U.S. 825, 837 (1994). The

subjective prong can be “satisfied by something less than acts or omissions for the very purpose

of causing harm or with knowledge that harm will result,” but “the official must both be aware

of facts from which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw that inference.” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895-96

(6th Cir. 2004) (quoting Farmer, 511 U.S. at 835, 837).

       The continuing validity of this standard regarding claims by pretrial detainees has been

placed into doubt in light of the Supreme Court’s decision in Kingsley v. Hendrickson, 576

U.S. 389 (2015). In Kingsley, a pretrial detainee filed a § 1983 complaint, alleging that county

jail officers used excessive force against him in violation of the Fourteenth Amendment’s due
                                              -5-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 6 of 15 - Page ID#: 235




process clause. 576 U.S. at 393. The case proceeded to trial and the district court instructed

the jury that the plaintiff was required to prove that the defendants’ use of force was

“unreasonable in light of the facts and circumstances at the time” and that the defendants

“knew that using force presented a risk of harm to plaintiff, but they recklessly disregarded

plaintiff’s safety by failing to take reasonable measures to minimize risk of harm to plaintiff.”

Id.

       The Supreme Court concluded that the jury had been instructed incorrectly and

embraced a new test for pretrial detainees seeking to prove excessive force claims. It held that

rather than look to the defendant’s subjective belief regarding his use of force, a pretrial

detainee “must show only that the force purposely or knowingly used against him was

objectively unreasonable.” Id. at 396-97. The Court determined that this result is consistent

with prior precedent holding that the Due Process Clause protects pretrial detainees from the

use of excessive force that amounts to punishment. Id. at 397-98 (citing Graham v. Connor,

490 U.S. 395 n.10 (1989)). And while punishment can consist of actions taken with an

“expressed intent to punish,” it can also consist of actions that are not “rationally related to a

legitimate nonpunitive governmental purpose” or actions that “appear excessive in relation to

that purpose.” Id. at 398 (quoting Bell v. Wolfish, 441 U.S. 520, 561 (1979)).

       The Court observed that Bell applied an objective standard “to a variety of prison

conditions, including a prison’s practice of double-bunking, and did not consider the prison

officials’ subjective beliefs about the policy. Id. Instead, the Court “examined objective

evidence, such as the size of the rooms and available amenities, before concluding that the

conditions were reasonably related to the legitimate purpose of holding detainees for trial and

did not appear excessive in relation to that purpose.” Id.
                                              -6-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 7 of 15 - Page ID#: 236




       The Kingsley Court also noted that an objective standard is workable, as it was

consistent with the pattern jury instructions in several circuits. Id. at 399. Additionally,

officers are often trained to interact with detainees as if their conduct is subject to an objective

reasonableness standard. The Court observed that the objective standard adequately protects

officers who act in good faith, as the officer’s conduct must be judged from the perspective

and with the knowledge of the defendant officer. Id. And officers enjoy qualified immunity

unless they violate clearly established rights, such that “it would have been clear to a

reasonable officer that his conduct was unlawful in the situation confronted.” Id. at 400.

Accordingly, “it is unlikely . . . that a plaintiff could overcome these hurdles where an officer

acted in good faith.” Id.

       The plaintiffs urge this Court to adopt an objective test with respect to their claims that

the defendants failed to provide adequate medical care to Joshua Charles. The plaintiffs

recognize that “deliberate indifference” contemplates culpability which would require the

finder of fact to inquire into the defendants’ state of mind. See McCowan v. Morales, 945 F.3d

1276, 1291 n.12 (10th Cir. 2019) (“We do note . . . that a claim of deliberate indifference to

serious medical needs by its very terminology seems to require both a subjective and an

objective test. “Deliberate” certainly invokes a subjective analysis and “serious medical

needs” invokes an objective analysis.”) (emphasis in original). Accordingly, the plaintiffs have

styled Count 1 of the Complaint as a claim for “Objective Unreasonableness” in violation of

the Fourteenth Amendment. For good measure, Count 2 is styled as Deliberate Indifference

in violation of the Eighth Amendment.            The plaintiffs acknowledge that the Eighth

Amendment does not apply directly to Joshua Charles as a pretrial detainee. However, they



                                               -7-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 8 of 15 - Page ID#: 237




ask the Court to apply the traditional two-prong analysis via the Fourteenth Amendment if

“objective unreasonable” is not recognized as a cause of action.

       The plaintiffs rely heavily on the decision in Love v. Franklin Cty., Ky., 376 F. Supp.

3d 740 (E.D. Ky. 2019), in which another judge of this Court adopted an objective test for a

pretrial detainee’s claim that the defendants violated her constitutional rights by denying her

medical care while she was in labor. There, the Court observed that Kingsley was not “focused

exclusively to excessive force precedent” but instead “looked at challenges by pretrial

detainees generally.” Id. at 745. The Love Court reasoned that conditions of confinement such

as double bunking are analogous to medical care and, therefore, support application of the

objective test for denial-of-medical-care claims. Id.

       Although the rationale applied in Love is appealing, the undersigned is bound to apply

circuit precedent. In Richmond v. Huq, 885 F.3d 928 (6th Cir. 2018), the plaintiff alleged that

she received constitutionally-inadequate treatment for a burn while being held as a pretrial

detainee at a county jail. Although Richmond’s alleged harm occurred when she was a pretrial

detainee, she sued the jail’s medical staff for violating her Eighth Amendment right to be free

from cruel and unusual punishment. Id. 937. The Sixth Circuit noted:

       The Eighth Amendment provides an inmate the right to be free from cruel and
       unusual punishment. The Due Process Clause of the Fourteenth Amendment
       provides the same protections to pretrial detainees. This Court has historically
       analyzed Fourteenth Amendment pretrial detainee claims and Eighth
       Amendment prisoner claims under the same rubric. A prisoner’s Eighth
       Amendment right is violated when prison doctors or officials are deliberately
       indifferent to the prisoner’s serious medical needs.

Id. The court went on to explain that “[t]he objective component requires the plaintiff to show

that the medical need at issue is ‘sufficiently serious.’” Id. at 938 (citing Farmer, 511 U.S. at

834). And “[t]he subjective component requires a showing that the ‘official knew of and
                                              -8-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 9 of 15 - Page ID#: 238




disregarded an excessive risk to inmate health or safety.’” Id. With those standards in mind,

the court evaluated the district court’s grant of summary judgment with respect to each

defendant, reversing the lower court’s decision, in part.

       While neither party addressed Kingsley, the court acknowledged its potential effect in

a footnote. Id. at 938 n.3. It observed that no circuit had applied Kingsley “specifically to a

deliberate indifference to a detainee’s serious medical needs claim.”          Id.   However, it

“recognize[d] that this shift in Fourteenth Amendment deliberate indifference jurisprudence

calls into serious doubt whether [the plaintiff] need even show that the individual defendant-

officials were subjectively aware of her serious medical conditions and nonetheless wantonly

disregarded them.” Id.

       Likewise, in Winkler v. Madison Cty., 893 F.3d 877, 890-91 (6th Cir. 2018), the court

applied the objective/subjective standard to a pretrial detainee’s claim of deliberate

indifference under the Fourteenth Amendment. After affirming the district court’s decision,

the court denied the plaintiff’s petition for rehearing en banc to determine whether an

objective-only standard should apply in light of Kingsley. (No. 17-6073, July 31, 2018).

       And as recently as July of this year, the Sixth Circuit indicated that the

objective/subjective framework still applies to deliberate indifference claims by pretrial

detainees. Cameron v. Bouchard, 815 F. App’x 978 (6th Cir. July 9, 2020). Despite the

plaintiffs and their amicis’ pleas that it adopt the objective-only test in light of Kingsley, the

court declined to rule on the issue, noting that it would not change the outcome in the case. It

acknowledged that circuits are split on whether claims arising under the Fourteenth

Amendment are still governed by Farmer or some test fashioned under Kingsley, which would

require only an objective inquiry. Id. (comparing Castro v. Cty. of Los Angeles, 833 F.3d 1060,
                                              -9-
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 10 of 15 - Page ID#: 239




1070 (9th Cir. 2016) (en banc) (adopting objective standard for deliberate indifference (failure-

to-protect) claims by pretrial detainees); Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017)

(adopting objective standard for deliberate indifference with respect to prison conditions);

Miranda v. Cty. of Lake, 900 F.3d 335, 351-52 (7th Cir. 2018) (adopting objective standard

for deliberate indifference to serious medical needs) with Alderson v. Concordia Parish Corr.

Facility, 848 F.3d 415, 419 n.4 (5th Cir. 2017) (declining to reconsider earlier precedent

treating Eighth and Fourteenth Amendment serious-medical-needs claims alike); Whitney v.

City of St. Louis, 887 F.3d 857, 860 n.4 (8th Cir. 2018) (same); Nam Dang by and through

Vina Dang v. Sheriff, Seminole Cty. Florida, 871 F.3d 1272, 1279 n.2 (11th Cir. 2017) (same).

       The arguments in favor of extending Kingsley to claims of inadequate medical care

under the Fourteenth Amendment are not as simple as the plaintiffs suggest. Prisoners’ rights

to be free from excessive force and to receive adequate medical care are like apples and

oranges. The plaintiffs’ rationale indicates that withholding medical care, at least to some

degree, is a permissible form of punishment under the Eighth Amendment. Additionally, it

suggests that convicted inmates are entitled to less, or worse, healthcare than pretrial detainees.

Maybe this is true, but the plaintiffs have not identified any authority supporting that

proposition.

       Given these questions, the undersigned is unwilling to extend the current state of the

law. However, the plaintiffs indicate that the issue is currently pending before the Sixth Circuit

in Griffith v. Franklin Cty., 19-5378 (6th Cir.). The Court notes that the matter was heard for

oral argument on January 28, 2020, and the plaintiff in that matter is represented by the same

attorney as the plaintiffs here. Because the Sixth Circuit’s forthcoming decision in Griffith



                                              - 10 -
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 11 of 15 - Page ID#: 240




may inform the Court’s decision in this case, the defendants’ motion to dismiss the deliberate

indifference/failure-to-provide-medical-care claims will be denied.

                                    IV.     Monell Liability

       The plaintiffs allege that Lee County, Wolfe County, Owsley County, and Breathitt

County, (“Training/Supervising Defendants”) are liable for Josh Charles’ death under Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978).1 [Complaint, Count 3]

Monell requires the plaintiff to establish that the defendant engaged in a “policy or custom”

that was the “moving force” behind the deprivation of the defendant’s rights. 436 U.S. at 694;

Doe v. Claiborne Cty., 103 F.3d 495, 507 (6th Cir. 1996). The plaintiff can make this showing

by demonstrating one of the following:

       (1) the existence of an illegal official policy or legislative enactment; (2) that an
       official with final decision making authority ratified illegal actions; (3) the
       existence of a policy of inadequate training or supervision; or (4) the existence
       of a custom of tolerance or acquiescence of federal rights violations.
Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013) (citing Monell, 436 U.S. at 694).

       Plaintiffs are “required to identify the practice or policy that forms the basis of their

claim.” Vidal v. LFUCG, No, 5: 13-117-DCR, 2014 WL 4418113 (E.D. Ky. Sept. 8, 2014)

(quoting Ghaster v. City of Rocky River, No. 1: 09-cv-2080, 2010 WL 2802685, at *7 (N.D.

Ohio May 12, 2010)). Here, the plaintiffs do not object to any official policy but, instead,

contend that the county defendants maintained a policy of inadequate supervision/training and,




1
       The plaintiffs also list Harvey Pelfrey and Keith Combs as “Training/Supervising
Defendants,” but individuals are not proper defendants under Monell. See Phillips v. City of
Cincinnati, No. 1: 18-cv-541, 2020 WL 2289277, at *6 (S.D. Ohio May 29, 2019) (“[T]he raison
d’etre of Monell is to impose liability on a municipality under certain circumstances—not
individuals.”).
                                              - 11 -
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 12 of 15 - Page ID#: 241




possibly, of tolerating federal rights violations. The defendants argue that the claim should be

dismissed because it lacks sufficient factual support and relies solely on conclusory allegations.

           The plaintiffs allege the following in support of the Monell claim:               The

Training/Supervising Defendants did not train their subordinates to respond appropriately to

serious medical conditions. [Complaint, ¶ 34] The Training/Supervising Defendants knew

how their subordinates reacted in situations involving serious medical conditions and

intentionally chose not to intervene. Id. at ¶ 36. Through their actions and inactions, these

defendants acquiesced in, endorsed, and ratified their subordinates’ failure to treat obviously

serious medical conditions. Id. at ¶ 37. The failure and refusal of these defendants and their

subordinates to identify and treat obviously serious medical conditions among the inmate

population was so common and widespread as to amount to a practice, and therefore an

unwritten policy of the jail. Id. at ¶ 38. The jail had a practice of “permitting non-medical

staff to diagnose and treat medical conditions without input from medical professionals.

Medical Defendants knew of and acquiesced in, endorsed, and ratified this practice. The

practice was so common and widespread as to amount to an unwritten policy of the jail.” Id.

at ¶ 39.

       These are the type of legal conclusions, couched as factual assertions, that are

insufficient to survive a motion to dismiss. The plaintiffs have not provided any facts

indicating that the Jail had any particular policy or practice or that any conduct occurred that

was “common and widespread.” While the Complaint includes specific allegations that

untrained individuals assessed Joshua Charles’ medical condition, there are no factual

allegations that such conduct occurred in other instances. And aside from speculation that the

officers who attended to Joshua had not been properly trained, there is no factual support for
                                              - 12 -
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 13 of 15 - Page ID#: 242




the assertion that the Training/Supervising Defendants did not adequately train their

subordinates. See Vidal, 2014 WL 4418113, at *3 (citing Hutchison v. Metro Gov’t of

Nashville & Davidson Cty., 685 F. Supp. 2d 747, 751 (M.D. Tenn. 2010)). These allegations

“stop short of the line between possibility and plausibility regarding municipal liability.”

Therefore, the Monell claims will be dismissed.

    V.     Individual Capacity § 1983 Claims Against Harvey Pelfrey and Keith Combs

         Pelfrey was the Jail’s Administrator and Combs was a Captain at the Jail. The plaintiffs

claim that both were responsible for employing, training, supervising, and disciplining all

employees and independent contractors at the Jail, as well as any related policies and

procedures. The plaintiffs bring the deliberate indifference/failure-to-provide-medical-care

and negligence/gross negligence claims against these defendants in their individual capacities.

The defendants argue that the § 1983 claims should be dismissed under Rule 12(b)(6).2

         A supervisor’s failure to train or supervise an offending individual “is not actionable

absent a showing that the official either encouraged or in some way directly participated in

[the wrongful conduct]. At a minimum, a plaintiff must show that the official at least implicitly

authorized, approved, or knowingly acquiesced in the alleged misconduct.” Harper v. Conrad,

2014 WL 5100625, at *4 (W.D. Ky. Oct. 10, 2014) (quoting Leach v. Shelby Cty. Sheriff, 891

F.2d 1241, 1246 (6th Cir. 1989)). In other words, the supervisor must have some personal

involvement in the underlying misconduct that caused the alleged constitutional violation.


2
       The defendants have not moved to dismiss the negligence/gross negligence claims, so those
remain pending. Additionally, while the defendants make a passing reference to qualified
immunity, they fail to flesh out an argument on this ground. [Record No. 17-1, p. 8] Accordingly,
the Court will not engage in an immunity analysis, as doing so not necessary and granting qualified
immunity at the motion-to-dismiss stage is generally disfavored. See Courtright v. City of Battle
Creek, 839 F.3d 513, 518 (6th Cir. 2016).
                                              - 13 -
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 14 of 15 - Page ID#: 243




Absent direct involvement, “[a]n attempt to hold an officer liable in his individual capacity for

his alleged failure to adequately train employees . . . improperly conflates a § 1983 claim of

individual supervisory liability with one of municipal liability.” Id. (internal quotation marks

omitted) (quoting Harvey v. Campbell Cty., 534 F. App’x 557, 563 (6th Cir. 2011)).

       The Complaint in this case barely mentions Pelfrey and Combs. There is no allegation

that either was on the scene time in question and there is no indication that either interacted

with any other defendant in a way that caused Joshua’s harm. Put simply, the Complaint is

devoid of any factual allegation indicating that either “directly participated or implicitly

authorized, approved, or acquiesced” in the alleged behavior that led to Joshua’s death.

Accordingly, the individual capacity § 1983 claims asserted against them will be dismissed.

                                      VI.     Conclusion

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED as follows:

       1.     The defendants’ partial motion to dismiss [Record No. 17] is GRANTED, in

part, and DENIED, in part.

       2.     The Monell claims asserted against Training/Supervising Defendants Lee

County, Wolfe County, Owsley County, and Breathitt County [Count 3] are DISMISSED.

These defendants are terminated as parties to this action.

       3.     The § 1983 individual capacity claims against Defendants Harvey Pelfrey and

Keith Combs are DISMISSED.

       4.     The § 1983 individual capacity claims asserted against individual Defendants

Jeff Ragan, Josh Collins, Andrea Collins, Cory Dunaway, Heath Gumm, Robert Jackson, Matt



                                             - 14 -
Case: 5:19-cv-00479-DCR Doc #: 23 Filed: 09/08/20 Page: 15 of 15 - Page ID#: 244




McQuinn, Julie Adams, Officer Who Made 1025 and 1453 Log Entries, and Officer Who

Made 1025, 1042, 1112, and 1137 Log Entries [Count 1 and Count 2] remain pending.

       5.     The negligence/gross negligence claims asserted against individual Defendants

Harvey Pelfrey, Keith Combs, Jeff Ragan, Josh Collins, Andrea Collins, Cory Dunaway, Heath

Gumm, Robert Jackson, Matt McQuinn, Julie Adams, Officer Who Made 1025 and 1453 Log

Entries, and Officer Who Made 1025, 1042, 1112, and 1137 Log Entries [Count 4]3 remain

pending.

       Dated: September 8, 2020.




3
       The plaintiffs have styled their third (Monell Liability) and fourth (Negligence/Gross
Negligence) Counts as “Count 3.” For ease of reference, the Court will refer to Negligence/Gross
Negligence as “Count 4.”
                                             - 15 -
